DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1-8 are rejected under 35 U.S.C. 103(a) as obvious over Ueda et al. (WO 2014/022363), in view of Hilgers (WO 2014-207103, English equivalent, US 2016/0145449 is being used in this examination), as evidenced by Miramer MU 9800 (Miwon, technical datasheet, 12/18/2017) and Etercure 6195-100 (Eternal Materials, technical datasheet, 10/28/2020).
Ueda et al. disclose a coating composition comprising mixtures of acrylates such as dipentaerythritol pentaacrylate, pentaerythritol triacrylate isophorone diisocyanate and urethane acrylate; bimodal nanoparticles such as 20 nm and 75 nm of silica; and photoinitiator, to be applied to surface of flexible materials including plastic films (claim 1, page 3, lines 1-23, Table 2, page 1, line 14, page 12, line 5).
However, Ueda et al. is silent on the specific urethane acrylate.
Hilgers discloses a coating composition comprising at least one photocurable component comprising 8-48 weight parts of hexafunctional aliphatic urethane acrylates or aliphatic multifunctional acrylate (f≥6) (MU 9800 (nonafunctional acrylate having provide a coating composition which is photocurable and can be made into articles such as optical or flexible films and sheets (claims 1 and 15, Table 2, [0038]-[0044]).  Both Ueda and Hilgers disclose coating compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this specific urethane acrylate of Hilgers in the composition of Ueda to obtain flexible films and sheets.
When the (structure or composition) recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed (structure or composition), the claimed physical properties relating to crack occurrence would be expected to be present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
The limitations of claim 4 can be found in Ueda et al. at claim 1 and page 18, line 10, where it discloses the 40 to 95 mass% of nanoparticles and 0.2 g of Irgacure 2959.
The limitations of claim 5 can be found in Ueda et al. at page 7, line 14, where it discloses the polyalkyleneoxide alkoxysilane.
The limitations of claim 6 can be found in Ueda et al. at Table 2, where it discloses the bimodal nanoparticles such as 20 nm and 75 nm of silica.
The limitations of claim 7 can be found in Ueda et al. at page 4, line 36, where it discloses the mas ratio of 10:90 to 50:50.
Ueda et al. at claim 1, where it discloses the 40 to 95 mass% of nanoparticles including 10 to 50 mass% of first nanoparticles and 50 to 90 mass% of second nanoparticles.

4.	Claims 1-8 are rejected under 35 U.S.C. 103(a) as obvious over Ueda et al. (WO 2014/022363), in view of Nakajima et al. (WO 2013-191254).
The disclosure of Ueda et al. is adequately set forth in paragraph 3 and is incorporated herein by reference.
However, Ueda et al. is silent on the specific urethane acrylate.
Nakajima et al. disclose a resin coating composition comprises polyfunctional urethane (meth)acrylate oligomer (A) having 10-20 energy-beam hardenable functional groups, (meth)acrylate monomer (B) having 2-6 energy ray-curable functional groups, and photoinitiator (C), wherein the components (A) and (B) are mixed in the mass ratio of 60:40-95:5, to make a coating film having excellent scratch resistance and sufficient flexibility (abstract, page 1, lines 31-35).  Both Ueda and Nakajima disclose coating compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this specific urethane acrylate of Nakajima in the composition of Ueda to obtain flexible films and sheets.
When the (structure or composition) recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed (structure or composition), the claimed physical properties relating to crack occurrence would be expected to be present in the prior art.  Absent an objective showing to the contrary, the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762